DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments, filed 04/14/21, with respect to the rejection(s) of claim(s) under 35 USC 102 as being anticipated by Nunogaki et al (US Patent No. 5,602,384) reference has been fully considered and are persuasive in light of the amendment. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made Nunogaki et al in view of Wedding et al et al (US Patent No. 9,013,102).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nunogaki et al in view of Wedding et al et al (US Patent No. 9,013,102).
Regarding claim 1; Nunogaki et al discloses a sheet-like structure (light sensing element 12 of sunlight sensor 11 in figure 4), comprising:
a sheet-like member (transparent substrate 21 @ figures 2, 4, 6) that extends along an in-plane (figures 2 and 6) direction orthogonal to a thickness direction (d @ figure 6) and receives light incident (sunlight @ figures 2 and 6) on the sheet-like member (21 @ figures 2 and 6); and
a plurality of detection sensors (22L, 22R @ figures 2 and 6) that are dispersedly arranged on the sheet-like member (21 @ figures 2 and 6) along the in-plane direction and are for detecting an incident angle of the light with respect to the sheet- like member (col.12 lines 20-33: e.g., the incident sunlight is refracted at the transparent substrate 21 (intermediate element) before it reaches the light-detection sections 22L and 22R, the angle of incidence, θ2, of the sunlight with respect to the light-detection sections 22L and 22R is larger than the above-noted angle sunlight elevation angle θ1) at each arrangement position of the plurality of detection sensors (22L, 22R @ figures 2 and 6). See figures 1
Nunogaki et al discloses all of feature of claimed invention except for the sheet-like member is composed of bendable material. However, Wedding et al teaches that it is known in the art to provide the sheet-like member is composed of bendable material (col.26 lines 30-40: e.g., substrates may be flexible or bendable films, such as a polymeric film substrate. The flexible substrate may also be made of metallic materials alone or incorporated into a polymeric substrate and col.42 lines 23-30: e.g., the encapsulated detector shells on a tiled structure having a flexible or bendable substrate allows the device to be utilized in a number of other applications). 
It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine Nunogaki et al with the sheet-like member is composed of bendable material as taught by Wedding et al for the purpose of improving electrical conductivity ceramic.
Regarding claim 2; Nunogaki et al discloses the light includes sunlight (figures 2 and 6), and the plurality of detection sensors (22L, 22R @ figures 2 and 6) include a thin-film solar cell (col.31 lines 45-53: e.g., light-detection section 215 can be a pin layer structure (solar cell) formed from amorphous silicon (thin-film) as in the case of the 1st embodiment, and can also be a photodiode formed from single crystal silicon).
Regarding claim 3; Nunogaki et al discloses the plurality of detection sensors (22L, 22R @ figure 9) of the sunlight sensor (11 @ figure 9) include a temperature sensor (36, 37, 38, 39 @ figure 9).
Regarding claim 7; Nunogaki et al discloses a spacecraft (col.10 lines 36-50: e.g., The sunlight sensor 11 having the configuration as described above can be mounted horizontally on the top of the dashboard (not shown in the drawings) at the front of a vehicle, so that both light-detection sections 22L and 22R are positioned to the left and right. It is possible, as shown in FIG. 9, to provide the vehicle, in addition to the sunlight sensor 11), comprising:
a sheet-like structure (12 @ figures 2, 4, and 6); and
a main body (14, 15, 16 @ figure 4) connected to the sheet-like structure (12 @ figures 2, 4, 6), the sheet-like structure (12 @ figure 2, 4, 6) including:
a sheet-like member (transparent substrate 21 @ figures 2, 4, 6) that extends along an in-plane (figures 2 and 6) direction orthogonal to a thickness direction (d @ figure 6) and receives light incident (sunlight @ figures 2 and 6) on the sheet-like member (21 @ figures 2 and 6); and
a plurality of detection sensors (22L, 22R @ figures 2 and 6) that are dispersedly arranged on the sheet-like member (21 @ figures 2 and 6) along the in-plane direction and are for detecting an incident angle of the light with respect to the sheet- like member (col.12 lines 20-33: e.g., the incident sunlight is refracted at the transparent substrate 21 (intermediate element) before it reaches the light-detection sections 22L and 22R, the angle of incidence, θ2, of the sunlight with respect to the light-detection sections 22L and 22R is larger than the above-noted angle sunlight elevation angle θ1) at each arrangement position of the plurality of detection sensors (22L, 22R @ figures 2 and 6). See figures 1-81
Nunogaki et al discloses all of feature of claimed invention except for the sheet-like member is composed of bendable material. However, Wedding et al teaches that it is known in the art to provide the sheet-like member is composed of bendable material (col.26 lines 30-40: e.g., substrates may be flexible or bendable films, such as a polymeric film substrate. The flexible substrate may also be made of metallic materials alone or incorporated into a polymeric substrate and col.42 lines 23-30: e.g., the encapsulated detector shells on a tiled structure having a flexible or bendable substrate allows the device to be utilized in a number of other applications). 
It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine Nunogaki et al with the sheet-like member is composed of bendable material as taught by Wedding et al for the purpose of improving electrical conductivity ceramic.

Regarding claim 8; Nunogaki et al discloses the light includes sunlight (figures 2 and 6), and the main body (14, 15, 16 @ figure 4) includes a sun sensor (11, 12 @ figure 4) that detects an incident direction of the sunlight (figures 2 and 6).
Regarding claim 9; Nunogaki et al in view of Wedding et al combination discloses all of feature of claimed invention except for a maximum dimension of a planar shape of the sheet-like member is 1000 times larger than a thickness of the sheet-like member. However, it would have been obvious to one of ordinary skill in the art before the effective of filling date of claimed invention to combine a sheet like structure of Nunogaki et al with limitation above for the purpose of improving the accuracy of detection of sunlight at a low elevation angle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involved only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 10; Nunogaki et al discloses all of feature of claimed invention except for each detection sensor of the plurality of detection sensors (22L, 22R @ figures 2 and 6) comprises a detection region (25L, 25R @ figure 2) that receives the light (sunlight in figure 2) and is arranged along the in-plane direction (figures 1-2), and the detection sensors of the plurality of detection sensors (22L, 22R @ figures 2 and 6) are dispersedly arranged in such a way that a distance (d @ figures 2 and 6) between adjacent detection regions (25L, 25R @ figure 2).
Nunogaki et al in view of Wedding et al combination discloses all of feature of claimed invention except for adjacent detection regions is larger than a maximum dimension of any detection region. However, it would have been obvious to one of ordinary skill in the art before the effective of filling date of claimed invention to combine a sheet like structure of Nunogaki et al with limitation above for the purpose of improving the accuracy of detection of sunlight at a low elevation angle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involved only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Segev (US 2015/0136944) discloses a sunlight tracking sensor, comprising: a base; a gyroscopic mechanism, for rotating the base; a non-transparent cylindrical profile, mounted on the base; a first pair of punctual light intensity sensors, mounted on the base from opposite sides of the horizontal axis, at an outer side of the cylindrical profile.
2) Zalusky et al (US 2010/0000594) discloses the solar concentrators with temperature regulation comprises a heat regulating assembly removes heat from the PV cells and other hot regions, to maintain the temperature gradient within predetermined levels.
3) Hill (US Patent No. 5,670,774) discloses a photosensor which is capable of detecting the direction of incidence as well as the intensity of optical radiation. The detector comprises an array of photodetector cells arranged under a diffuser dome.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 7, 2022


						/SANG H NGUYEN/                                                                            Primary Examiner, Art Unit 2886